DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MICHAEL COFIELD on 5/11/2022.

The application has been amended as follows: 
1. (Currently Amended) A control center to operate in a room occupied by a team of the individuals, wherein the individuals occupying the room comprise operators of the control center, the control center comprising: 
a first device operable to communicate with one of the individuals occupying the room, the first device including at least one display screen; 
a second team notification device operable in a plurality of individually selectable display states for simultaneously notifying the individuals occupying the room, about a selected sentiment analytic; 
one or more hardware processors configured to: 
receive a selection of a search term from a user interface for the individual member of the team; 
receive a selection of the sentiment analytic from the user interface; 
receive a trigger event for the sentiment analytic; 
use an application program interface to access social media from different networks containing the search term, wherein the social media comprises first original data including real-time streaming data associated with the search term; 
generate second new data that is different from the first original data, wherein the second new data includes sentiment information derived from the real-time streaming data associated with the search term, wherein the sentiment information includes the selected sentiment analytic; 
display the sentiment analytic on the at least one display screen; 
monitor the second new data, including the sentiment information, based on the trigger event; and 
automatically and simultaneously notifying the individuals occupying the room including activating the second team notification device to indicate a corresponding one of the individually selectable display states, the activating the second team notification device in response to detecting the trigger event in the semantic analytic based on a result of the monitoring the second new data, including the sentiment information.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1 and 10 is the inclusion of limitation(s) “a second team notification device operable in a plurality of individually selectable display states for simultaneously notifying the individuals occupying the room, about a selected sentiment analytic; and automatically and simultaneously notifying the individuals occupying the room including activating the second team notification device to indicate a corresponding one of the individually selectable display states, the activating the second team notification device in response to detecting the trigger event in the semantic analytic based on a result of the monitoring the second new data, including the sentiment information”, which is not found in the prior art of record. The closest possible prior art in this case is Abrol et al (US 2017/0206557 A1), which teaches A real-time, stream data information integration and analytics system can include an information engine that performs real-time entity extraction to create key-value pairs of attributes for a personal profile and integrates similar personal profiles generated from same or different data sources into a single person-of-interest profile. The real-time, stream data information integration and analytics system can further include a real-time analytics module that performs a variety of analytics using the person-of-interest profiles and updates the person-of-interest profiles with scores and other results of the variety of analytics. The variety of real-time analytics can include sentiment analysis and at least some aspects of threat detection analysis. The sentiment analysis can be used to provide a recommender system and the threat detection analysis can be used to identify and predict threats and opportunities. Abrol however fails to teach or suggest the above limitations.
Claims 2-9 and 11-20 depend from claims 1 and 10 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161